296 F.2d 737
Orville Wayne JUDDv.Colonel Weldon W. COX, Commandant, United StatesDisciplinary Barracks, Fort Leavenworth, Kansas.
No. 6727.
United States Court of Appeals Tenth Circuit.
Aug. 1, 1961.

Appeal from the United States District Court for the District of Kansas.
C. Robert Bard, Washington, D.C., and Homer Davis, Leavenworth, Kan., for appellant.
Major Frank O. House, Office of Judge Advocate General, Washington, D.C., and Newell A. George, U.S. Atty., Kansas City, Kan., and Benjamin E. Franklin, Asst. U.S. Atty., Topeka, Kan., for appellee.
Before MURRAH, Chief Judge, and PHILLIPS and HUXMAN, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion, on authority of U.S. v. Judd, 11 U.S.C.M.A. 164, 28 C.M.R. 388.